DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been presented for examination based on the application filed on 4/7/2020.
Claims 15-20 are rejected under 35 USC 101.
Claims 1-3, 8-10, 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No.  7089115 by Chapman et al.
Claim(s) 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 7089115 by Chapman et al., in view of Kidd, C., Chapman, L. Derivation of Sky-View Factors from LIDAR Data, Report/Paper No. GSFC-E-DAA-TN9044, 17 Pages, January 1, 2013 (Year: 2013).
Claim(s) 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 7089115 by Chapman et al., in view of Kidd et al, in view of US PGPUB No. 20200293773 A1 by Loveland; Jim et al.
Claim(s) 6, 7, 13, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 7089115 by Chapman et al., in view of US Patent No. US Patent No. 9262559 by Mewes; John J. et al.,
This action is made Non-Final.
---- This page is left blank after this line ----

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 15 recites a “A computer program product, the computer program product comprising: a computer-readable storage medium having computer-readable program code embodied therewith…” that perform various functions of claim 15. Claims 15-20 are rejected under 35 USC 101 as claim 15 does not fall under four categories of patent eligible subject matter. The specification [0061]-[0062] recites:

[0061] The present invention may be a system, a method, and/or a computer program product. The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention.

[0062] The computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device. The computer readable storage medium may be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable combination of the foregoing. A non-exhaustive list of more specific examples of the computer readable storage medium includes the following: a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), a static random access memory (SRAM), a portable compact disc read-only memory (CD-ROM), a digital versatile disk (DVD), a memory stick, a floppy disk, a mechanically encoded device such as punch-cards or raised structures in a groove having instructions recorded thereon, and any suitable combination of the foregoing. A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.

Although the computer-readable storage medium is stated as explicitly to exclude the computer readable medium from being signal per se., the claim is directed to A computer program product, being open ended (using “comprising”) to include computer-readable storage medium, and therefore may include signal per se. There is no express statement in the specification that The computer program product only include a computer readable storage medium (See [0061]), and claim is not close ended (using “consisting of” in preamble). Such a recitation under broadest reasonable interpretation (BRI) does not completely/definitively exclude the computer program product from being signal per se. Thus, the broadest, reasonable interpretation of “computer program product” in view of specification encompasses non-statutory subject matter that is unpatentable under 35 U.S.C. 101. The examiner suggests amending the claim to recite “non-transitory” computer program product, Or alternately claiming “Claim 1. A computer-readable storage medium …”. Dependent claims 16-20 do not cure this deficiency and are rejected with similar rationale. 
---- This page is left blank after this line ----
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8-10, 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No.  7089115 by Chapman et al.
Regarding Claims 1, 8 and 15
Chapman teaches (claim 1) a method for road condition prediction (Chapman : Col.10 Lines 4-15 as road weather prediction model), (claim 8) A system  (Chapman : Fig.3) comprising: one or more computer processors (Chapman: Fig.3 Col.5 Lines 20-31) ; and a memory containing a program which when executed by the one or more computer processors  (Chapman : Fig.3 Col.5 Lines 20-31), (claim 15)  A computer program product (Chapman: Col.3 Lines 57-65) , the computer program product comprising: a computer-readable storage medium having computer-readable program code embodied therewith, the computer-readable program code executable by one or more computer processors to perform an operation (Chapman : Fig.3 Col.5 Lines 20-31), the operation comprising: selecting a road segment for road condition prediction based on weather conditions (Chapman: Abstract "... In another aspect, the invention relates to a method for predicting the variation in temperatures over time at locations along a survey route, particularly a road network. The method comprises the steps of establishing a database for the survey route containing location specific geographical parameters, obtaining actual and forecast meteorological data and separately predicting the temperature at each location using energy balance equations. ..."; Col.10 Lines 4-15) ; generating a solar radiation budget model for the road segment (Chapman: Col.12 Lines 30-Col.13 Line 56, Col.14 Lines 13-40) ; updating the solar radiation budget model using a permanent structures model and a dynamic structures model, wherein the permanent structures model is based on static objects near the road segment and the dynamic structures model is based on dynamic objects near the road segment (Chapman: Col.12 Lines 30-Col.13 Line 56, permanent/static structures is mapped to screening due to building and dynamic structures are trees, being dynamic with leaves on and off) ; generating a road condition model for the road segment using the updated solar radiation budget model and weather variables (Chapman: Col.12 Lines 45-Col.13 Line 56 showing accounting for thermal energy from static and dynamic sources and then updating the model for it based on road type having a thermal memory) ; and outputting a road condition prediction for the road segment based on the road condition model (Chapman: Col.17 Lines 63—Col.18 Lines 29 showing outputting the information "... Since no user intervention is required, it is anticipated that GPS receivers could in future be fitted to taxis, buses, gritters and/or other public vehicles. .psi.s and road condition information could then be constantly relayed to a base station, allowing accurate predictions of site specific, temporal minimum RST....") .
Regarding Claims 2, 9 & 16
Chapman teaches wherein selecting the road segment comprises: determining, from a weather data source, present weather conditions for a geographic area indicate ice is possible on roadways within the geographic area (Chapman: Col.9 Lines 5-8) ; identifying one or more road segments of concern within the geographic area (Chapman: Col.10 Lines 4-15) ; and selecting the road segment from the one or more road segments of concern for road condition prediction (Chapman: Col.9 Lines 5-Col.10 Lines 15, detailing use of weather model (eg. Col.18 Line 10-12 such as RAMS) to get ice predictions and use the updated model to address the ice modeling; Col.18-23 concerns as providing output on road conditions to taxis & busses).
Regarding Claims 3, 10 & 17
Chapman teaches wherein generating the solar radiation budget model for the road segment comprises: determining a time period for analysis for the road segment (Chapman: road surface temperature (RST) Matrix; Col.16 Lines 44-47 "... The model output is a time/space RST matrix of resolution 20 minutes/20 metres. The output of RST in this format is very dynamic as it enables RST to be displayed for any particular site at any particular time...."   ) ; determining a geographic position of the road segment (Chapman: Col.16 Lines 46-49 "... However, the RST matrix is at its most powerful when appended with latitude and longitude data which then allows for the plotting of RST data in a geographical information system...." ) ; and calculating an expected solar radiation budget for the road segment based on a solar position during the time period for analysis (Chapman: Col.12 Lines 30-Col.13 Line 56 as energy balance equation for solar screening due to building & trees), the geographic position of the road segment (Chapman: Col.16 Lines 46-49), and weather conditions associated with the road segment during the time period for analysis (Chapman: Col.4 Lines 14-39; Col.17 Lines 52-Col.18 Lines 23 as accounting for mesoscale [weather] forecast models from meteorological (weather) office, like RAMS).
---- This page is left blank after this line ----

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 7089115 by Chapman et al., in view of Kidd, C., Chapman, L. Derivation of Sky-View Factors from LIDAR Data, Report/Paper No. GSFC-E-DAA-TN9044, 17 Pages, January 1, 2013 (Year: 2013).
Regarding Claims 4, 11 & 18
Chapman teaches wherein updating the solar radiation budget model for the road segment using the permanent structures model comprises: determining a permanent sky view factor for the road segment  (Chapman: Col.12 Lines 16-Col.13 Lines 56) , and updating the expected solar radiation budget based on the permanent sky view factor the solar position  (Chapman : zenith and azimuth of the solar screening objects to compute the energy balance) during the time period for analysis  (Chapman : Col.12 Lines 16-Col.13 Lines 56 – “time of image Col.12 Line 43) and the weather conditions associated with the road segment during the time period for analysis (Chapman: Col.4 Lines 14-39).
Chapman does not explicitly teach determining a permanent sky view factor for the road segment using LIDAR data points.
Kidd teaches determining a permanent sky view factor for the road segment using LIDAR data points (Kidd: Abstract "... This paper demonstrates the capability of Lidar data to measure sky view factors (SVF). The Lidar data is used to generate a spatial map of SVFs which are then compared against photographically-derived SVF at selected point locations...."; Section 2).
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Kidd to Chapman. The motivation to combine would have been that airborne Lidar systems can map sky view factors over a large area easily, improving the utility of such data in atmospheric and meteorological models (Kidd: Abstract), such as in ones used in Chapman (Chapman: Col.4 Lines 14-39). Further Chapman is also co-author in the Kidd NPL.
---- This page is left blank after this line ----






Claim(s) 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 7089115 by Chapman et al., in view of Kidd et al, in view of US PGPUB No. 20200293773 A1 by Loveland; Jim et al.
Regarding Claims 5, 12 & 19
Chapman teaches wherein updating the solar radiation budget model for the road segment using the dynamic structures model comprises: determining a vegetation model factor for the road segment (Chapman: Fig.7a-c, 8a-c; Col.12 Lines 16-Col.13 Lines 56, leaves on or off) ; updating the vegetation model factor (Chapman: Fig.7a-c, 8a-c; Col.12 Lines 16-Col.13 Lines 56, updating sky view) ; and updating the expected solar radiation budget based on the updated vegetation model factor the solar position during the time period for analysis and the weather conditions associated with the road segment during the time period for analysis (Chapman: Fig.7a-c, 8a-c; Col.12 Lines 16-Col.13 Lines 56) .
Chapman & Kidd do not explicitly teach updating the vegetation model factor based on growth prediction for vegetation.
Loveland teaches updating the vegetation model factor based on growth prediction for vegetation associated with the road segment (Loveland: [0045] "... [0045] In some instances, the ray-path modeling from locations on the roof to the modeled locations of the sun at various times during a time period may omit the future obstacle during some time periods and add the obstacle into the three-dimensional model for ray-path modeling during future time periods when the obstacle is reasonably expected to exist...." "... As the user moves, for example, the slider, to transition the image from a first day in a starting year to another day in a future year, the graphical user interface may augment the three-dimensional model to show tree growth, building construction, weather conditions (e.g., sunny days, cloudy days, snow, rain, etc.)....").
Motivation to combine Chapman & Kidd is similar to as presented in parent claim 4. 
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Loveland to Chapman & Kidd to address modeling of vegetation (like trees) in more details complementing the teachings of Chapman which only accounts for seasonal variation (leaves on/off in Chapman Fig.7a-c, 8a-c). The motivation to combine would have been that Loveland improved obstacle modeling (Loveland: Abstract) that models dynamic aspects like trees in much more detail (Loveland: [0044]-[0045]) thereby improving solar heatmap of irradiance modeling. Further Chapman and Loveland are analogous art to the current claim in the field of determining heatmap of solar irradiance with obstacle modeling (such as vegetation/tree) (Loveland: [0044]-[0045] Chapman Fig.7a-c, 8a-c). 
---- This page is left blank after this line ----

Claim(s) 6, 7, 13, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 7089115 by Chapman et al., in view of US Patent No. US Patent No. 9262559 by Mewes; John J. et al..
Regarding Claims 6, 13
Chapman teaches wherein generating the road condition model for the road segment using the updated solar radiation budget model and the weather variables comprises: generating an expected ice accumulation for the road segment based on the weather variables (Chapman: Col.9 Lines 5-22 "... Local authorities currently rely on road weather forecasts derived from RWIS (road weather information system) ice prediction models to achieve `best value` from their winter road maintenance budget...." "... road weather models only produce forecast curves for the outstation from which meteorological data is obtained....").
Chapman does not explicitly teach simulating an expected ice reduction for the road segment based on the weather variables, one or more road treatment factors, and the updated solar radiation budget model; and determining from the expected ice accumulation and the expected ice reduction the road condition prediction.
Mewes teaches simulating an expected ice reduction for the road segment based on the weather variables, one or more road treatment factors, and the updated solar radiation budget model (Chapman: Fig.1&2 Col.9 Lines 24-56 showing accounting for weather, road conditions and maintenance activity as inputs, Col.10 Lines 9-61 shows outputs include simulated conditions, which are simulated using heat exchange between air and pavement, emission and absorption of infrared radiation, time-varying pavement reflectance, and internal heat conduction) ; and determining from the expected ice accumulation and the expected ice reduction the road condition prediction (Chapman: Col.10 Lines 53-57 "... For example, the present invention may include modules and program instructions configured to perform an explicit calculation of liquid, ice, frost, compacted snow and snow depths on the road, allowing for mixed conditions such as slush....").
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Mewes to Chapman. The motivation to combine would have been that Mewes and Chapman are analogous art to the claim invention in the field of road condition modeling wherein Mewes takes it one step further by using the results of it and incorporating the aspect of treatment to further optimize the road surface treatment (e.g. for ice) (Mewes: Col.10 Lines 51-67).
Regarding Claims 71, 14
Chapman teaches wherein when the road condition prediction indicates that ice is present on the road segment, outputting the road condition prediction for the road segment comprises: generating an ice travel advisory for the road segment; and providing the ice travel advisory to a public warning system (Chapman: Col.18 Lines 4-23).
Regarding Claim 20
Chapman teaches the computer program product of claim 15, wherein generating the road condition model for the road segment using the updated solar radiation budget model and the weather variables comprises: generating an expected ice accumulation for the road segment based on the weather variables (Chapman: Col.9 Lines 5-22 "... Local authorities currently rely on road weather forecasts derived from RWIS (road weather information system) ice prediction models to achieve `best value` from their winter road maintenance budget...." "... road weather models only produce forecast curves for the outstation from which meteorological data is obtained...."). Chapman teaches wherein when the road condition prediction indicates that ice is present on the road segment, outputting the road condition prediction for the road segment comprises: generating an ice travel advisory for the road segment; and providing the ice travel advisory to a public warning system (Chapman: Col.18 Lines 4-23).
Chapman does not explicitly teach simulating an expected ice reduction for the road segment based on the weather variables, one or more road treatment factors, and the updated solar radiation budget model; and determining from the expected ice accumulation and the expected ice reduction the road condition prediction.
Mewes teaches simulating an expected ice reduction for the road segment based on the weather variables, one or more road treatment factors, and the updated solar radiation budget model (Chapman: Fig.1&2 Col.9 Lines 24-56 showing accounting for weather, road conditions and maintenance activity as inputs, Col.10 Lines 9-61 shows outputs include simulated conditions, which are simulated using heat exchange between air and pavement, emission and absorption of infrared radiation, time-varying pavement reflectance, and internal heat conduction); and determining from the expected ice accumulation and the expected ice reduction the road condition prediction(Chapman: Col.10 Lines 53-57 "... For example, the present invention may include modules and program instructions configured to perform an explicit calculation of liquid, ice, frost, compacted snow and snow depths on the road, allowing for mixed conditions such as slush...."). 
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Mewes to Chapman. The motivation to combine would have been that Mewes and Chapman are analogous art to the claim invention in the field of road condition modeling wherein Mewes takes it one step further by using the results of it and incorporating the aspect of treatment to further optimize the road surface treatment (e.g. for ice) (Mewes: Col.10 Lines 51-67).
---- This page is left blank after this line ----

Conclusion
All claims are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Examiner’s Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351. The examiner can normally be reached Mon-Fri, 7AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AKASH SAXENA
Primary Examiner
Art Unit 2147


/AKASH SAXENA/Primary Examiner, Art Unit 2147                                                                                                                                                                                                        Monday, December 12, 2022



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Also see US Patent No. 8645067 by Gallagher; D. et al. Figs.2-5.